DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/JP2018/025398 filed 7/4/2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 2017-144676 and 2018-005048 filed 7/26/2017 and 1/16/2018 respectively, which papers have been placed of record in the file.  
Claims 1-19 are pending. 


Election/Restrictions

Applicant’s election of Group I claims 1-8, 17-19 in the reply filed on 8/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al. (JPS 5716186, cited in IDS filed 7/26/2021).
	Regarding claim 1: Nakano is directed to a diaphragm for alkaline water electrolysis comprising:
	Magnesium hydroxide and a polymer of a synthetic resin (abstract).





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 2010/0173187). 
Regarding claim 1: Nishikawa is directed to separator  comprising:
	magnesium hydroxide and 
	an organic polymer resin. 
	Specifically, Example 2 comprises magnesium hydroxide and polyethylene organic polymer resin ([0110] Nishikawa). 
Claim 1 as drafted is drawn to a “a diaphragm for alkaline water electrolysis", and this particular portion of the claim preamble therefore recites purpose or intended use of the invention. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02 II). In the present situation, the body of claim 1 does not depend on the intended use as a diaphragm for alkaline water electrolysis.  Further, because the composition of Nishikawa suggests the claimed composition, it is necessarily capable of being used as a diaphragm for alkaline water electrolysis. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the diaphragm of Nishikawa for alkaline water electrolysis. 
Regarding claim 2: Polysulfone is taught as a suitable resin ([0017]).
Regarding claim 3: The particle size of magnesium hydroxide includes 0.8 um ([0110]).
Regarding claim 4: The porosity is between 60-90 vol% ([0020]).
Regarding claim 6: A porous layer is disclosed (abstract). 
Regarding claim 7: The porous layer comprises polypropylene, polyethylene ([0065])


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (US 2018/0171494) in view of Tomba et al. (US 2008/0257722, cited in IDS filed 3/11/2022).
	Regarding claim 1: ITO is directed to a diaphragm for alkaline water electrolysis comprising a hydrophilic inorganic material and an organic polymer ([0068]). While hydrophilic metals of TiO2 and ZrO2 and mixtures are mentioned at [0070], magnesium hydroxide is not specifically disclosed. 
Tomba is directed to a diaphragm for alkaline water electrolysis wherein the diaphragm includes inorganic particulate including TiO2, ZrO2, and Mg(OH)2 ([0018] Tomba). At the time of filing, a person of ordinary skill in the art would have found it obvious to substitute TiO2 or ZrO2 for Mg(OH)2 and would have been motivated to do so because they are art recognized equivalents used for the same purpose of inorganic particulate in a diaphragm for alkaline water electrolysis, and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II). 
Regarding claim 2: Polymers include polysulfone, polyethersulfone, and polyphenyl sulfone ([0068] ITO). 
Regarding claim 3: The magnesium hydroxide has an mean particle size of less than 1.0 micron (abstract Tomba).
Regarding claim 4: The porosity can be as low as 80 vol% ([0072]). 
Regarding claim 5: A specific amount of inorganic material is not mentioned in ITO. However, both ITO and the present invention are directed to a diaphragm for alkaline water electrolysis comprising an inorganic material, and hence a particular amount of magnesium hydroxide is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected an amount of magnesium hydroxide within the scope of the claims.
Regarding claim 6: The diaphragm includes a porous supporting body (abstract ITO). 
Regarding claim 7: The porous support contains at least one resin selected from polypropylene, polyphenylene sulfide ([0027] ITO).
Regarding claim 8: The supporting body is at least one of a nonwoven fabric or woven fabric ([0027] ITO). 


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over ITO and Tomba as applied to claim 1 above, and further in view of Takaoka et al. (JP 2015/170441).
	The machine translation of JP 2015/170441 is provided with this office action. 
Regarding claims 17-19: The combination of ITO and Tomba doesn’t mention the magnesium hydroxide is tabular, has an aspect ratio of 2.0 to 8.0, or the crystallite size of the magnesium hydroxide. 
	Takaoka is directed to a battery separator comprising magnesium hydroxide including magnesium hydroxide made by Kyowa Chemical Industry “200-06H”, which is the same magnesium hydroxide used in the present invention. Case law holds that a product and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963). Hence, the claimed tabular, aspect ratio of 2.0 to 8.0, and crystallite size of the magnesium hydroxide are inherent. 
One skilled in the art would have been motivated to have selected the magnesium hydroxide of Takaoka as the magnesium hydroxide of choice in ITO and Tomba since it commercially available and used for separator membranes, as demonstrated by Takaoka. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have elected the magnesium hydroxide of Takaoka as the magnesium hydroxide of choice in ITO and Tomba.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764